            Case 1:17-cv-04026-JMF Document 302 Filed 10/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEW YORK WHEEL OWNER LLC, et al.,                                      :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     17-CV-4026 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
MAMMOET HOLDING B.V., et al.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed on the record during the telephone conference held on October 28, 2020, the

Court orders as follows:


    1. Plaintiffs shall file a motion discussing their views on how the Court should address the
       jurisdictional issues in this case on or before November 11, 2020. Defendants shall file
       their opposition to that motion and any cross-motion on or before November 25, 2020.
       Plaintiffs shall file their response in support of their motion as well as their opposition to
       Defendants’ cross-motion on or before December 11, 2020. Defendants shall file their
       response in support of their cross-motion on or before December 18, 2020. Unless and until
       the Court orders otherwise, the page lengths for the foregoing briefs are 25, 25, 20 (which is
       5 pages shorter than the Court stated during the conference), and 10 pages, respectively.

    2. Any deadlines pertaining to discovery are STAYED until the Court resolves the
       jurisdictional issues discussed during today’s conference.

    3. Within one week of the Court’s resolution of the jurisdictional issues, Defendants shall file a
       letter on ECF indicating whether they believe there is a basis to impose fees, costs, or other
       sanctions on New York Wheel Owner LLC or its counsel and, if so, proposing a procedure
       and schedule for doing so (after conferring with Plaintiffs).


        SO ORDERED.

Dated: October 29, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
